FOURNET, Chief Justice.
The facts and issues in this case are identical with those in Webb v. Zurich Insurance Co., 251 La. 558, 205 So.2d 398, with which it was consolidated for trial and appeal.
For the reasons therein assigned, the judgment of the Court of Appeals for the First Circuit and the judgment of the district court dismissing the plaintiff’s suit against the Zurich Insurance Company are reversed; the exceptions of no cause and no right of action filed by the company are overruled; and it is now ordered, adjudged, and decreed that there be judgment against the Zurich Insurance Company and in fav- or of Mrs. Frances Tucker Owen, individually and in her representative capacity, in the amount of $208,698, apportioned $156,198 to her individually and $17,500 each to her three minor children, Sally Tucker Owen, James Kimbrough Owen, Jr., and John Ludwell Owen, with legal interest from judicial demand until paid. All costs are to be paid by the Zurich Insurance Com•pany.
HAMITER, J., concurs in the result.
McCALEB and HAMLIN, JJ., dissent.